Citation Nr: 0738152	
Decision Date: 12/05/07    Archive Date: 12/13/07

DOCKET NO.  04-31 970A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an effective date earlier than December 5, 
2002 for service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from March 1965 to March 
1971.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in July 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana in which an initial 70 percent 
evaluation was granted for PTSD, effective December 5, 2002, 
the date service connection was initially assigned.

The veteran testified before the undersigned Acting Veterans 
Law Judge in October 2007.  A transcript of the hearing is 
associated with the claims file.

The Board notes that a statement of the case was also issued 
in August 2004 as to a claim of entitlement to an increased 
evaluation for PTSD.  However, no Substantive Appeal was ever 
received as to the issue of entitlement to an increased 
rating.  During the veteran's personal hearing, the veteran's 
representative argued that the issue of a higher initial 
evaluation for PTSD ought to be considered on appeal, in part 
because Hurricane Katrina interrupted the mail system and 
prevented the receipt of a timely VA Form 9, or its 
equivalent.

The statement of the case concerning the issue of a higher 
initial evaluation was issued to the veteran in August 2004, 
more than one year prior to Hurricane Katrina.  The veteran 
would have had to file his substantive appeal either within 
one year of notice of the rating decision, which would have 
been August 26, 2004, or 60 days following issuance of the 
statement of the case, which would have been October 4, 2004.  
In September 2004, the veteran did submit a signed statement; 
however, rather than filing a substantive appeal, he 
expressed disagreement with the effective date assigned.  He 
did not indicate that he wished to pursue his appeal as to 
the evaluation assigned.

Thus, the Board finds that the issue of entitlement to an 
increased rating for PTSD was not perfected for appeal.  In 
light of the veteran's contentions, however, the Board 
further finds that a new claim for a higher initial 
evaluation for PTSD is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The medical evidence demonstrates that the veteran was 
diagnosed with PTSD in July 2000.

2.  The earliest document in the claims file that may be 
accepted as a claim for service connection for PTSD is a VA 
Form 21-4138 received by on February 13, 2001.  


CONCLUSION OF LAW

The criteria for an effective date of February 13, 2001, but 
no earlier, for the grant of service connection for PTSD are 
met.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5110 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. Under 38 U.S.C.A. § 5103(a), VA must notify 
the claimant of the information and evidence not of record 
that is necessary to substantiate the claim, which 
information and evidence VA will obtain, and which 
information and evidence the claimant is expected to provide.  
Under 38 C.F.R. § 3.159, VA must request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.

In the present case, it is undisputed that the veteran filed 
his original claim for service connection for PTSD on 
February 13, 2001.  Furthermore, the evidence supports the 
establishment of an effective date of February 13, 2001 for 
the grant of service connection for PTSD.  This is the 
earliest effective that can be granted under the regulations, 
as will be further explained below.  See 38 C.F.R. § 3.400.

As a consequence of this decision, the veteran is being 
granted the maximum benefit that can be awarded under the 
applicable law and regulations.  As there is no legal basis 
upon which to award an effective date earlier than February 
13, 2001, further discussion of the VA's compliance with VCAA 
is not required.  The provisions of the VCAA have no effect 
on an appeal where the law, and not the underlying facts or 
development of the facts are dispositive in a matter.  
Manning v. Principi, 16 Vet. App. 534, 542-543 (2002); 
Sabonis v. Brown, 6 Vet. App. 426 (1994).

II.  Earlier Effective Date

The veteran seeks an earlier effective date for the grant of 
service connection of his PTSD.  Specifically, he argues that 
the effective date should be the date he was hospitalized for 
treatment of his PTSD, in 2000.  After review of the record, 
the Board finds that the evidence supports his claim in part.

The applicable statute and regulations provide that, except 
as otherwise provided, the effective date of an evaluation 
and award of pension, compensation, or dependency and 
indemnity compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400. The effective date for the grant 
of service connection for disability compensation is the 
"[d]ay following separation from active service or date 
entitlement arose if claim is received within 1 year after 
separation from service; otherwise, date of receipt of claim, 
or date entitlement arose, whichever is later."  38 C.F.R. § 
3.400(b)(2)(i).

The effective date of an award of service connection is based 
upon a variety of factors, including date of claim, date 
entitlement is shown, and finality of prior decisions.  See, 
e.g., Lalonde v. West, 12 Vet. App. 377, 382 (1999) (holding 
that "the effective date of an award of service connection is 
not based on the date of the earliest medical evidence 
demonstrating a causal connection, but on the date that the 
application upon which service connection was eventually 
awarded was filed with VA").

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA. 38 C.F.R. § 
3.1(r) (2006).  A "claim" is defined broadly to include a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  See 38 C.F.R. § 3.1(p); see also 
Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. 
Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or 
action indicating an intent to apply for one or more benefits 
under the laws administered by VA, from a veteran or his 
representative, may be considered an informal claim. Such 
informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent to the veteran, it will be considered filed as of 
the date of receipt of the informal claim.  38 C.F.R. § 
3.155.

A report of examination or hospitalization, which meets 
certain requirements, will be accepted as an informal claim 
for benefits if the report relates to a disability, which may 
establish entitlement.  38 C.F.R. §3.157(a) (2006); see 38 
C.F.R. § 3.155(c) (2006).  Once a formal claim for 
compensation has been allowed or a formal claim for 
compensation disallowed, receipt of VA medical records or 
private medical records may be accepted as an informal claim 
under limited circumstances.  See 38 C.F.R. § 3.157(b).  
Those circumstances provide, in pertinent part, that the date 
of receipt of evidence from a private physician or layman 
will be accepted as the date of receipt of a claim only when 
the evidence furnished by or on behalf of the claimant is 
within the competence of the physician or lay person and 
shows a reasonable probability of entitlement to benefits.  
See 38 C.F.R. § 3.157(b)(2).

The Court has held that a report of examination or 
hospitalization may be accepted as an informal claim for 
benefits, but only after there has been a prior allowance or 
disallowance of a formal claim for compensation.  Crawford v. 
Brown, 5 Vet. App. 33, 35-6 (1993); 38 C.F.R. § 3.157. See 
Lalonde, supra.

In the present case, the RO assigned an effective date for 
service connection for PTSD on December 5, 2002, based on a 
VA examination diagnosing PTSD.  

However, the veteran contends that he filed his claim for 
service connection earlier than this, in February 2001, and 
that the medical evidence of record also shows that he was 
diagnosed with PTSD in 2000.

Review of the record confirms that the veteran filed his 
claim for service connection in February 2001.  A VA Form 21-
4138 filed by the veteran in February 2001 and stamped 
"received" on February 13, 2001 is of record and clearly 
shows that the veteran then claimed entitlement to service 
connection for PTSD, notifying the VA that he was in 
treatment at the PTSD clinic at the VAMC.  In support of this 
argument, he has submitted VA treatment records showing that 
he was diagnosed with PTSD as early as July 2000.

The veteran does not contend that he filed a claim for 
service connection for PTSD earlier than in February 2001.  
Rather, he argues that the effective date for service 
connection should be based on the VA treatment records 
showing a diagnosis of PTSD in July 2000.  

Medical evidence of a diagnosis or treatment for a condition 
may constitute an informal claim under only limited 
circumstances, as explained above.  In pertinent part, there 
must have been a prior allowance or disallowance of a formal 
claim for compensation, which had not then occurred in the 
present case.  See Crawford, supra; see also 38 C.F.R. § 
3.157. 

Notwithstanding, the record does show that the veteran filed 
his claim for PTSD in February 2001, at which time he had a 
documented diagnosis of PTSD.

Under the applicable law and regulations, the earliest 
effective date that can be granted for the service connection 
of PTSD is the date of receipt of an informal claim.  The 
record shows that a VA Form 21-4138 claiming service 
connection for PTSD was received on February 13, 2001.  There 
is nothing in the file that could constitute a claim for 
compensation for PTSD prior to receipt of the VA Form 21-4138 
on February 13, 2001.  

The February 2001 VA Form 21-4138 is thus the earliest 
document that can be construed as a claim for service 
connection for PTSD.  Therefore an effective date of February 
13, 2001, and no earlier, may be granted.

In summary, after a thorough review of the record, the Board 
finds that the evidence demonstrates that an effective date 
of February 13, 2001, and no earlier, can be granted for 
service connection for PTSD. 


ORDER

An effective date of February 13, 2001, and no earlier for 
the grant of service connection for PTSD is granted, subject 
to the laws and regulations governing the award of monetary 
benefits.



____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


